DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Step 1: Statutory Category – Yes 
The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (determining) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. Additionally as the claims are broadly stated, the process of determining could also be understood as a mathematical equation (algorithm). 
The claim recites determining the airspeed using the advance ratio. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person can determine the airspeed using pen and paper by knowing the rpm and diameter of a propeller [¶ 23 of publication discloses the equation]. Or a person can look up advance ratio on a chart curve for determining the airspeed [see ¶ 23 of publication] or just plug in values in an equation for determining the desired parameter. This step is directed to a mental process and/or an algorithm
[additionally see ¶ 21-32, claims based on equations].
Step 2A Prong Two evaluations – Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows:
Claim 1 recites additional elements of:
determining power delivered to the propeller;
determining air density;
determining a propeller power coefficient;
determining an advance ratio for the propeller; 

All four elements disclosed here are seen as directed to extra-solution activity of collecting/organizing data. These steps alone or together also amount to mere data collecting which is a form of insignificant extra-solution activity, see MPEP2106.05(g). 
Further these four elements of ‘determining’ are not positively incorporated into the actual abstract idea. Instead they are merely present with no direction or even application to the claim as a whole. These additional elements hold no significance as they have no connection to the claim process except for merely existing. What is the purpose of these limitations? No connection is seen with these additional elements other than just being presented. This amounts to insignificant(no) application of the identified abstraction per MPEP 2106.05(g).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of determining particular properties is understood as collecting data which is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As the additional elements are not even applied to the abstract idea, and the specification and background therein does not provide any indication that anything more than generic computer/processor might be provided (which it is not), the mere collection or receipt of data in some computer system is a well-understood, routine, and conventional function. Further no actual computer or hardware is even claimed for performing these limitations. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claims 2-16 do not overcome the 101 rejection. 
	

Claim 17 is rejected under 35 U.S.C. 101 because:
Step 1: Statutory Category – Yes 
The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (determining) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes.   
The claim recites determining the AOA by using the body normal coefficient on a lookup curve of a plot comparing body normal coefficients to angles of attack. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind and/or algorithm (mathematical equation).  For example, a person can simply use the lookup curve of the plot chart themselves or plug given variables into an airspeed/AOA equations. This step is directed to a mental process and/or algorithm.
Step 2A Prong Two evaluations – Practical Application – No
Claim 17 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows:
Claim 17 recites additional elements of:
determining an airspeed of the vehicle;
determining a dynamic pressure from the airspeed;
determining a body normal coefficient;

All three elements disclosed here are seen as directed to extra-solution activity of collecting/organizing data. These steps alone or together also amount to mere data collecting which is a form of insignificant extra-solution activity, see MPEP2106.05(g). 
Further these three elements of ‘determining’ are not positively incorporated into the actual abstract idea. Instead they are merely present with no direction or even application to the claim as a whole. These additional elements hold no significance as they have no connection to the claim process except for merely existing. What is the purpose of these limitations? No connection is seen with these additional elements. This amounts to insignificant(no) application of the identified abstraction per MPEP 2106.05(g).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of determining particular properties is understood as collecting data which is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As the additional elements are not even applied to the abstract idea, and the specification and background therein does not provide any indication that anything other than generic computer/processor might be provided, the mere collection or receipt of data in some computer system would be a well-understood, routine, and conventional function. Further no actual computer or hardware is even claimed for performing these limitations. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20210108572 (“Khalid”).

As per claim 1 Khalid discloses a method to determine an airspeed of a propeller powered vehicle, the method comprising [¶ 8, method for operation, Fig. 5]:
determining power delivered to the propeller [¶ 50 for a given power input, ¶ 53 net efficiency of the propulsor… and “P” power input to the rotor shaft];
determining air density [¶ 47 “p” is ambient air density];
determining a propeller power coefficient [¶ 91 operating the rotor engine with a given power coefficient];
determining an advance ratio for the propeller [¶ 54 advance ratio is computed]; and
determining the airspeed using the advance ratio [¶ 54 advance ratio relates to the true airspeed…].
The claim language is very broad that it is not certain if the “determining” steps are just presented inputs, or derived from formulas, or something else. As such, prior art is understood to disclose the limitations as best understood by the Examiner. If the limitations are meant to disclose a particular type of determining parameter, Khalid would further have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to be a variation of determining parameters of rotor systems as such modifications would require only routine skill in the art for making these determinations with the given parameters of working rotor systems as they are commonly used for determining rotor system variables with given inputs with known formulas.

As per claim 2 Khalid discloses further wherein the airspeed is determined without the use of a pitot static probe [¶ 54 derived from equation].
As per claim 3 Khalid discloses further wherein the airspeed is a true airspeed [¶ 54 relates to the true airspeed].
As per claim 4 Khalid discloses further wherein the propeller has a fixed pitch [¶ 39 any suitable fixed-pitched… assembly].
As per claim 5 Khalid wherein the propeller is driven by a motor and the power delivered to the motor is determined [¶ 53 “P” is power input].
Khalid is not explicit to power being determined from a voltage and current applied to the motor however the Power formula is well known as Power=Volt x Current and understood in the art, it would take no more than ordinary skill in the art to use the power equation for determining power using current and voltage as that is the mathematical formula for determining power to a motor.
As per claim 6 Khalid discloses further wherein the determining the power delivered comprises applying a motor efficiency [¶ 53 determines net efficiency (e.g., the rotor assembly).. factor of propulsion power, ¶ 55 net efficiency of the engine].
As per claim 7 Khalid discloses further wherein the determining the propeller power coefficient comprises using the power delivered [¶ 47 define a power coefficient… by the following formula: P/(pxAxV), ¶ 91 engine with power coefficient of at least…].
As per claim 8 Khalid discloses further wherein the determining the advance ratio comprises matching the propeller power coefficient(thrust coefficient) on a lookup curve of a plot comparing propeller power coefficients (thrust coefficient) to advance ratios for the propeller [¶ 47 power coefficient…. Similarly for example… may define the thrust coefficient (propeller power coefficient, power coefficient, and thrust coefficient are understood as similar representations of the rotors, Fig. 4].
As per claim 9 Khalid discloses further wherein the airspeed is a true airspeed and the determining the airspeed comprises multiplying the advance ratio with a propeller rotational speed and a propeller diameter [¶ 54 V/(n x D)].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210108572 (“Khalid”) in further view of US 20180362146 (“Klein”).

As per claim 10 Khalid is not explicit to however Klein discloses further comprising, during flight, determining an angle-of attack (AOA) of the vehicle using the airspeed [¶ 37 and propeller axis of orientation (e.g. propeller angle of attack…) with respect to airspeed, Fig. 10, Fig. 15, Fig. 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid to include flight variables as taught by Klein for a more inclusive flight data to improve flight control dynamics by considering a wider array of variables that affect flight dynamics for better flight control. 
As per claim 11 Khalid is not explicit to however Klein discloses further wherein the determining the AOA comprises determining a dynamic pressure from the airspeed [¶ 44 pitch of blades may be selected based on one or more… a change in pressure of air exiting a propeller…, Fig. 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid to include flight variables as taught by Klein for a more inclusive flight data to improve flight control dynamics by considering a wider array of variables that affect flight dynamics for better flight control.

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210108572 (“Khalid”) in further view of US 20180362146 (“Klein”) in further view of NPL A modified Leishman-Beddoes model for airfoil sections undergoing dynamic stall at low Reynolds numbers (“Boutet”).

As per claim 12 Khalid is silent to however Klein discloses further wherein the determining the AOA comprises determining a dynamic pressure from the airspeed [¶ 44 pitch of blades may be selected based on one or more… a change in pressure of air exiting a propeller…, Fig. 18]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid to include flight variables as taught by Klein for a more inclusive flight data to improve flight control dynamics by considering a wider array of variables that affect flight dynamics for better flight control.
Khalid in view of Klein is silent to however Boutet discloses further 
determining a body normal coefficient [pg. 6 plots of normal force, Fig. 4]; and 
using the body normal coefficient on a lookup curve of a plot comparing body normal coefficients to angles of attack [pg. 6 plots the variation of normal force and pitching moment coefficients of with angle of attack].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid in view of Klein with the teachings of Boutet for using similar data parameters used by vehicles for vehicle use to determine similar parameters found in similar vehicle systems by utilizing the known vehicle data for improving efficiency of vehicle data processing. 
As per claim 13 Khalid in view of Klein are silent to however Boutet discloses further  wherein the body normal coefficient is determined from a body-fixed load measurement and the dynamic pressure [pg. 11 static experimental data, pg. 20 unsteady pressure data used to identify the vortex pressure effects along the chord, (data is used to determine other factors including body normal coefficients (Leishman Beddoes model)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid in view of Klein with the teachings of Boutet for using similar data parameters used by vehicles for vehicle use to determine similar parameters found in similar vehicle systems by utilizing the known vehicle data for improving efficiency of vehicle data processing. 
As per claim 14 Khalid is silent to Klein discloses further determining load measurements by an accelerometer [¶ 56].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid to include flight variables as taught by Klein for a more inclusive flight data to improve flight control dynamics by considering a wider array of variables that affect flight dynamics for better flight control.
Khalid in view of Klein are silent to however Boutet discloses further wherein the body-fixed load measurement is obtained from a force/torque sensor[pg. 3 measurement setup].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid in view of Klein to include the teachings of Boutet for using a variation of determining parameters of rotor systems as such modifications would require only routine skill in the art for making these determinations with given parameters of rotor systems as they are commonly used for determining system variables with given data and known system formulas.
As per claim 16 Khalid is silent to however Klein discloses further wherein the determining the AOA comprises determining a dynamic pressure from the airspeed [¶ 44 pitch of blades may be selected based on one or more… a change in pressure of air exiting a propeller…, Fig. 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid to include flight variables as taught by Klein for a more inclusive flight data to improve flight control dynamics by considering a wider array of variables that affect flight dynamics for better flight control.
Khalid in view of Klein is silent to however Boutet discloses further determining a body normal coefficient [pg. 6 plots of normal force, Fig. 4]; and using the body normal coefficient on a lookup curve of a plot comparing body normal coefficients to angles of attack [pg. 6 plots the variation of normal force and pitching moment coefficients of with angle of attack].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid in view of Klein to include the teachings of Boutet for using a variation of determining parameters of rotor systems as such modifications would require only routine skill in the art for making these determinations with given parameters of rotor systems as they are commonly used for determining system variables with given data and known system formulas.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210108572 (“Khalid”) in further view of US 20180362146 (“Klein”) in further view of US 20160264019 (“Drako”).

As per claim 15 Khalid discloses further wherein the propeller has a fixed pitch [¶ 39 fixed pitched]; the propeller power coefficient is calculated using the power delivered and the air density [¶ 47 “p” is ambient air density, ¶ 50, ¶ 53, ¶ 91 operating the rotor engine with a given power coefficient]; the determining the advance ratio comprises matching the propeller power coefficient on a lookup curve of a plot comparing propeller power coefficients to advance ratios for the propeller [¶ 47 power coefficient…. Similarly for example… may define the thrust coefficient (propeller power coefficient, power coefficient, and thrust coefficient are understood as similar representations of the rotors, Fig. 4]; and 
the determining the airspeed comprises multiplying the advance ratio with a propeller rotational speed and a propeller diameter [¶ 54 V/(n x D)].
Khalid in view of Klein is silent to however Drako discloses the power delivered is determined from a voltage and a current applied to a motor driving the propeller [abstract, ¶  47, ¶ 112 electric motor attached to… propellers].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Khalid in view of Klein to include the teachings of Drako for using a variation of determining parameters of vehicle systems as such modifications would require only routine skill in the art for making these determinations with given parameters and sensors of vehicle systems as they are used for determining system variables with given data and known system formulas for improving data process efficiency.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL A modified Leishman-Beddoes model for airfoil sections undergoing dynamic stall at low Reynolds numbers (“Boutet”) in further view US 20210108572 (“Khalid”).

As per claim 17 Boutet discloses a method of determining an angle-of-attack (AOA) of a propeller powered vehicle, the method comprising [pg. 2 initially designed for helicopter, pg.  pg.3 AoA determined with laser, pg. 6 AoA plot curve, Fig. 4]:
determining an airspeed [pg. 2 set airspeed, pg. 4 airspeed U (considered in formula)];
determining a dynamic pressure from the airspeed [pg. 2 set airspeed to determine other factors, pg. 11 center of pressure g (one of the factors determined from experiments using set wind tunnel speed), pg. 20 unsteady pressure data (through the experiment)];
determining a body normal coefficient [pg. 6 plots of normal force, Fig. 4]; and
determining the AOA by using the body normal coefficient on a lookup curve of a plot comparing body normal coefficients to angles of attack [pg. 6 plots the variation of normal force and pitching moment coefficients of with angle of attack].
Boutet discloses determining airspeed for a vehicle geometry but is silent to discloses the airspeed of the vehicle.
Khalid discloses a method to determine an airspeed of a propeller powered vehicle [¶ 8, method for operation, Fig. 5]:
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Boutet with the teachings of Khalid for using similar data parameters used by vehicles for vehicles to determine similar parameters found in similar vehicle systems for utilizing known vehicle data for efficient vehicle data processing. 

As per claim 18 Boutet discloses further wherein the body normal coefficient is determined from a body-fixed load measurement and the dynamic pressure [pg. 11 static experimental data, pg. 20 unsteady pressure data used to identify the vortex pressure effects along the chord, (data is used to determine other factors including body normal coefficients (Leishman Beddoes model)].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL A modified Leishman-Beddoes model for airfoil sections undergoing dynamic stall at low Reynolds numbers (“Boutet”) and US 20210108572 (“Khalid”) in further view of US201803621 (“Klein”).

As per claim 19 Boutet discloses further wherein the body-fixed load measurement is obtained from a force/torque sensor [pg. 3 measurement setup].
Boutet in view of Khalid is silent to using an accelerometer however Klein discloses further using accelerometers for their onboard flight sensors [¶ 56]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Boutet in view of Khalid to include the teachings of Klein for using a variation of determining parameters of rotor systems as such modifications would require only routine skill in the art for making these determinations with given parameters of rotor systems as they are commonly used for determining system variables with given data and known system formulas.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NPL A modified Leishman-Beddoes model for airfoil sections undergoing dynamic stall at low Reynolds numbers (“Boutet”) and US 20210108572 (“Khalid”) in further view of US 20160264019 (“Drako”).

As per claim 20 Boutet discloses further comprising determining a body normal force using a body-fixed load measurement and (system loads) [pg. 3 measurement setup]; and 
using the body normal force and the dynamic pressure to determine the body normal coefficient [pg. 4,  Cn normal force (a type of pressure)… their coefficient forms].
Boutet in view of Khalid is silent to however Drako discloses further using the weight of the vehicle [¶ 121 get vehicle total weight].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Boutet in view of Khalid to include the teachings of Drako for using a variation of determining parameters of vehicle systems as such modifications would require only routine skill in the art for making these determinations with given parameters and sensors of vehicle systems as they are used for determining system variables with given data and known system formulas improving data process efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662             

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662